





June 7, 2007




Mr. Eric Mendelsohn
Director of Real Estate and Legal Affairs
Emeritus Corporation
3131 Elliott Avenue, Suite 4500
Seattle, Washington  98121
 



RE:
Master Lease Agreement between Health Care REIT, Inc. (“HCN”) and certain
Affiliates and Emeritus Corporation, dated September 30, 2004 (the “Lease”);
Purchase of Sunrise, Florida

 
Dear Mr.Mendelsohn:
 
Notwithstanding certain provisions of the Lease, HCN is granting Emeritus
Corporation an early option to purchase the Leased Property known as Springtree
and located in Sunrise, Florida for the Early Option Price of $16,234,506.64
plus all payments and amounts as set forth below (collectively, the “Option
Closing Amount”).  Capitalized terms not defined herein have the meaning used in
the Lease.
 
The Option Closing Amount is conditioned on payment being received by HCN in
immediately available funds (wire transfer) to our bank account by June 29, 2007
at 2:00 p.m. EST (the “Closing Date”).
 
HCN Early Option Price
$16,234,506.64
Monthly Depreciation – through 6/30/07
(37,359.16)
HCN Miscellaneous Amount Due (See Exhibit A)
14,662.74
HCN Base Rent 6/1/07-6/30/07
Paid
HCN Legal Fees – SLK
2,536.27
Option Closing Amount
$16,214,346.49



For ease of calculation, but not to amend any obligations arising under the
Lease; Per Diem Base Rent for the Leased Property is $4,551.17.  In the event
the Option Closing Amount is not received by HCN on the Closing Date, additional
Base Rent will become due and Per Diem Base Rent will be added to the Option
Closing Amount each day.  In the event the Option Closing Amount is not received
by June 30, 2007, HCN will amend this letter for a payoff as of July 31, 2007
and thereafter this early option letter shall expire.
 
In addition to the Option Closing Amount to be paid to HCN, Emeritus Corporation
shall be responsible for all closing costs and expenses in connection with the
transfer, including, but not limited to, the following:  [1] real property
conveyance or transfer fees or deed stamps; [2] title search fees, title
insurance commitment fees, and title insurance premiums; [3] survey fees;
[4] environmental assessment fees; [5] recording fees; [6] attorneys’ fees of
HCN’s counsel; [7] fees of any escrow agent; and [8] all amounts, costs,
expenses, charges, Additional Rent and other items payable by Tenant to HCN,
including, but not limited to, enforcement costs as set forth in Section 8.7 of
the Lease.  HCN shall convey title to the Leased Property to Emeritus
Corporation, or an affiliate or designee of Emeritus Corporation (“Purchaser”)
by a transferable and recordable quitclaim deed and quitclaim bill of sale.  All
recordable documents shall be delivered by HCN into escrow and filed at
Purchaser’s sole cost and expense.
 

--------------------------------------------------------------------------------


The wiring instructions to our bank account are as follows:
 
Key Bank (Cleveland, OH)
ABA
Credit:  Health Care REIT, Inc.
A/C
Notify:  Mike Crabtree (419) 247-2811
 



Please evidence your agreement to the terms set forth herein by executing the
letter below and returning it to me.  Upon receipt of an executed copy of this
letter, we will instruct our counsel to prepare the appropriate documentation.
 
Please contact me with any questions or comments.
 
Very truly yours,
 
HEALTH CARE REIT, INC.
 
/s/ Paul Nungester
Paul D. Nungester
Controller


cc:           George L. Chapman
Ray W. Braun
Erin C. Ibele
Jeffrey H. Miller
Michael A. Crabtree
Scott A. Estes
Mary Ann Bardwell
Tracy W. Carte
Tanya L. DiCiacca
Evelyn D. Evans-Eck
Stephanie L. Haas
Wendy S. McCormick
Rose Marie Sancrant
Christopher M. Simon
Rachel M. Watson
Charles J. Herman
Leslie A. Ansberg
Steve W. Schroeder
Oksana M. Ludd – Shumaker Loop & Kendrick
Mary Ellen Pisanelli – Shumaker Loop & Kendrick


--------------------------------------------------------------------------------



I acknowledge and agree to be bound by the terms and conditions set forth in
this letter regarding the sale of the above-referenced facility.
 
ACCEPTED BY:
 
EMERITUS CORPORATION
 
 
By: /s/ Eric Mendelsohn
Eric Mendelsohn
Director of Real Estate and Legal Affairs
 
 
 
June 14, 2007
Date





--------------------------------------------------------------------------------


 
 
